Citation Nr: 1144327	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The veteran had active military service from October 1977 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities, primarily his back disability.  The Veteran is service connected for a low back disability, rated as 40 percent disabling; post-operative ganglion cyst of the right wrist, rated as 10 percent disabling; costochondritis of the ribs, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  He also is service connected for left shoulder rotator cuff syndrome, cervical strain, residuals of right ankle injury, laceration scars of the chin and left thumb, appendectomy scar, and postoperative plantar warts on the right foot, all rated as 0 percent disabling.  His combined rating is 60 percent.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Here, the Veteran's low back disability and radiculopathy of the left lower extremity result from a common etiology.  When combined, the result is a 50 percent combined rating.  When this result is further combined with the Veteran's other orthopedic disabilities (i.e., his ribs and right wrist), the combined rating is 60 percent.  As the Veteran's disabilities result from a common etiology and/or affect a single body system, e.g. orthopedic, they are considered as one disability for the purpose of one 60 percent disability.  

The record shows that the Veteran stopped working in May 2006, per the VA Form 21-8940 submitted by the Veteran, and that he had a history of working at the U.S. Postal Service (USPS) since 1994.  Prior to this he worked in security.  The Veteran's supervisor submitted a statement in February 2006 that the Veteran had pain and discomfort while attempting to do his duties at the USPS.  The Veteran's private orthopedic physician, Dr. Wright, also submitted medical statements in August 2006 and December 2006 that the Veteran was unable to perform his duties at the USPS due to his back disability.  In December 2006, Dr. Wright stated that he could not say whether any type of employment was not feasible.  In March 2007, the Veteran started receiving Social Security Administration (SSA) disability benefits for his back disability, as it was found that he had not been able to engage in substantial gainful activity since February 2006.

It is not clear, based on the Veteran's level of disability and educational and vocational background, that he is able to obtain the type of employment in his field due to his service-connected disabilities, or whether other types of employment would be feasible.  Thus, he should be afforded an appropriate VA examination on remand.  His complete records from the Social Security Administration (SSA), as well as any recent treatment records, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for his service-connected disabilities since February 2008.  Make arrangements to obtain all records that he adequately identifies.  

2.  Make arrangements to obtain a copy of the records which were the basis for the determination that the Veteran is disabled under SSA criteria, to include medical and examination reports.  

3.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., degenerative joint and disk disease at L5-S1; post-operative ganglion cyst of the right wrist; costochondritis of the ribs;  radiculopathy of the left lower extremity; left shoulder rotator cuff syndrome; cervical strain; residuals of right ankle injury; laceration scars of the chin and left thumb; appendectomy scar; and postoperative plantar warts on the right foot) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


